DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the backlight device of claim 1, in particular the limitations of an optical path difference generator on the light source, the optical path difference generator comprising an incident surface and a plurality of light emitting surfaces, the light emitting surfaces being parallel to the incident surface and having different separation distances from the incident surface; a light condenser on the optical path difference generator; a diffuser on the light condenser; and a collimator on the diffuser. The prior art does not disclose or suggest the display device of claim 8, in particular the limitations of the plurality of light emitting surfaces comprises a first light emitting surface and a second light emitting surface that area spaced from each other in the first direction. The prior art does not disclose or suggest the display device of claim 9, in particular the limitations of a display panel comprising a plurality of pixels, each of the pixels comprising a light emitting element; and a first collimator on the display panel, the first collimator comprising a plurality of collimating lenses respectively corresponding to the pixels, wherein the optical path difference generator comprises a pattern comprising each of the light emitting surfaces, the pattern being repeatedly arranged, and wherein the pattern of the optical path difference generator corresponds to at least one pixel of the plurality of pixels.
The closely related prior art, Huang (US 20130242208) discloses (Fig. 2) a display device comprising: a backlight device (10); and a light modulator (30, 31) on the backlight device, wherein the backlight device comprises: a light source (12) configured to emit coherent light; and an optical path difference generator (60) on the light source, the optical path difference generator comprising an incident surface (surface contacting 61) and a plurality of light emitting surfaces (surface facing 30, 31), the light emitting surfaces being parallel to the incident surface and having different separation distances from the incident surface.
However, the prior art does not disclose or suggest the backlight device of claim 1, in particular the limitations of an optical path difference generator on the light source, the optical path difference generator comprising an incident surface and a plurality of light emitting surfaces, the light emitting surfaces being parallel to the incident surface and having different separation distances from the incident surface; a light condenser on the optical path difference generator; a diffuser on the light condenser; and a collimator on the diffuser. Claim 1 is therefore allowed, as are dependent claims 2-7. The prior art does not disclose or suggest the display device of claim 8, in particular the limitations of the plurality of light emitting surfaces comprises a first light emitting surface and a second light emitting surface that area spaced from each other in the first direction. Claim 8 is therefore allowed. The prior art does not disclose or suggest the display device of claim 9, in particular the limitations of a display panel comprising a plurality of pixels, each of the pixels comprising a light emitting element; and a first collimator on the display panel, the first collimator comprising a plurality of collimating lenses respectively corresponding to the pixels, wherein the optical path difference generator comprises a pattern comprising each of the light emitting surfaces, the pattern being repeatedly arranged, and wherein the pattern of the optical path difference generator corresponds to at least one pixel of the plurality of pixels. Claim 9 is therefore allowed, as are dependent claims 10-17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871